 GREAT DAY, INC.527Great Day, Inc. and Retail Store Employees Union,Local No. 20, United Food And CommericalWorkers International Union, AFL-CIO,' Peti-tioner. Case 7-RC-15332March 17, 1980DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 24, 1979, the Regional Director forRegion 7 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate a storewide unit at the Employ-er's retail grocery store, but excluding the meat de-partment employees.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employertimely filed a request for review of the RegionalDirector's decision with respect to his exclusion offull-time2meat department employees. By tele-graphic order dated May 22, 1979, the Boardgranted the Employer's request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the Employer's brief on review,and makes the following findings:The Employer is a Michigan corporation en-gaged in the operation of two retail food markets,including the market in the summer resort commu-nity of Cedar Springs, Michigan, which is involvedin this proceeding. There is no bargaining history.As found by the Regional Director, the subjectstore employs approximately 70 employees in 6 de-partments. He found the individuals designated as"department heads" to be employees and eligiblevoters, inasmuch as the Employer's president andits store manager together oversee the operationsof the entire store and retain full supervisory au-thority to hire, fire, grant increases, and schedulework hours and vacations over all store employees.All of the hourly rated employees occupy one offive job and wage classifications, have identicalbenefits, are subject to the same work rules, andI On June 7, 1979, the Retail Clerks International Union and the Amal-gamated Meatcutters and Butcher Workmen of North America mergedto form the United Food and Commercial Workers International Union,AFL-CIO The name of the Petitioner hereint formerly Retail Store Em-ployees Union. Local No. 20. Retail Clerks International Union, AFLCIO, has been amended to reflect this change2 The Regional Director included in the unit two dual-function em-ployees who work approximately 25 percent of their hours in the meatdepartment.248 NLRB No. 79share common lunch and break periods and facili-ties.The meat department is physically situated in thecenter of the rear wall of the store between theproduce and dairy departments and adjacent to aportion of the grocery department. It is staffedwith a department head, a lead journeyman clerk,two journeyman clerks, and the dual-function em-ployees, classified as journeyman clerk and generalstore clerk, respectively. Only the department headhas had any prior meat department experience; atleast three others were transferred into the depart-ment from cashier or store cleanup type jobs. Allinexperienced department employees receive ap-proximately I month of on-the-job training in theirmeat department duties.To a large extent, such duties consist of weigh-ing, cutting, and packaging meat, some of whicharrives as "boxed beef' which is already in primalcuts and needs only to be sawed into smaller cutsfor individual sales.3Meat department employees give assistance to,and receive the same from, employees in other de-partments during especially busy periods.4Thegrocery department lead journeyman clerk regular-ly fills the meat cases and cuts meat for customersduring certain store hours when no meat depart-ment employees are scheduled to work. Additional-ly, meat department and dairy department employ-ees work together in unloading freezer truck de-liveries one or more times a week. Further, the jobdescriptions of general store clerk, journeymanclerk, and lead journeyman clerk require a degreeof familiarity with all departments and those em-ployees are in fact rotated into every department inaccordance with the job description requirements.On these facts, the Regional Director concludedthat the meat department employees have a suffi-ciently separate community of interest from gro-cery employees to warrant their separate represen-tation, relying essentially on his findings that meatdepartment employees work in a separate area per-forming tasks relating to preparation and sale ofI Although not set forth in the Regional Director's decision, therecord evidence reveals that about 75 percent of meat department dutiesdo not involve traditional meatcutting skills, and consist of unloadingtrucks and unpacking cases of meat products; stocking display cases withprepackaged and prepriced chickens and coldcuts; traying, weighing,pricing, and wrapping of such items as bologna and sausage which arrivein bulk form, and feeding meat into the patty-making machine hichgrinds and stamps out meat patties.4 The Regional Director failed to note the record testimony indicatingthat, during the busy summer tourist season, the two dual-function em-ployees worked expanded hours in the meat department, and that a thirdindividual named Mary divided her summer work hours between themeat and produce departmentsSimilarly, the record contains references to other regular and recurringpersonnel shortages, including acations and sick days, in the meat andother departments and to the specific individuals who were regularlycalled upon to fill in during such timesGREAT DAY, NC. 527 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeat under the separate direction of the meat de-partment head, and they do not interchange withother employees except in emergencies. According-ly, he found this case to be like those in which theBoard has excluded meat departments from gro-cery store units where only grocery employees aresought.5We disagree.Contrary to the Regional Director, the evidencewith respect to meat department employee dutiesdoes not show them to possess or exercise tradi-tional meatcutting skills which would distinguishthem from grocery employees, as was the case inR-N Market, Inc., where the employer's meat de-partment was on a "cut-to-order basis" rather thanusing prepackaged meats.Likewise, the RegionalDirector's conclusion that employee interchangeoccurred primarily during emergencies is not sup-ported by the record which, as previously noted,describes numerous incidents of regular and recur-ring interchange, particularly during the busysummer season, in addition to the Employer'snormal rotational training program built in to threedifferent job classification descriptions. Such inter-change as shown on this record appears to be quitesubstantial, unlike the small degree of interchangerelied upon by the Board in Big Y Supermarketsand R-N Market, supra.Unlike the Regional Director, we do not deem itsignificant that meat department employees receivedirection from their department head, in view ofhis finding that department heads lack any supervi-5 R-N Market. Inc., 190 NLRB 292 (1971); Mock Road Super Duper.Inc., 156 NLRB 983 (1966); Big Y Supermarkets, 161 NLRB 1263 (1966);Klapp's Packinghouse Market, 226 NLRB 363 (1976).sory authority and the fact that each of the otherfive department heads or lead persons similarlygive separate directions to their department person-nel.In view of the foregoing and the evidence thatthe meat department employees enjoy the sameuniform job and wage classifications as are applica-ble in all departments, as well as all other benefitsand working conditions, we find that the meat de-partment employees do not have a separate com-munity of interest.6Therefore, on the facts of thiscase, we conclude that a storewide unit, includingthe meat department employees, as contended bythe Employer, is appropriate herein.7We hereby remand this proceeding to the Re-gional Director for the purpose of opening andcounting the ballotssin the election held hereinand for further appropriate action.6 See Ashcrafts' Markets, Inc., 246 NLRB No. 68 (1979).In view of our disposition herein, we find it unnecessary to pass on theEmployer's contention that the merger of the Retail Clerks InternationalUnion with the Amalgamated Meat Cutters and Butcher Workmen sup-ports its position for inclusion of the meat department in a storewide unit.7The unit, as amended herein, is described as follows:All full-time and regular part-time employees, including meat depart-ment employees, department heads and lead journeyman clerks em-ployed by the Employer at its store located at 4175 17-Mile Road,Cedar Springs, Michigan, but excluding the store manager, guards,and supervisors as defined in the Act.s The Petitioner shall be permitted to withdraw its petition withoutprejudice upon written notice to the Regional Director for Region 7within 10 days from the date of this Decision on Review. IndependentLinen Service Company of Mississippi, 122 NLRB 1002 (1959). Further, in-asmuch as the unit found appropriate herein is larger than the unit soughtby the Petitioner, the opening and counting of the ballots will be condi-tioned upon a demonstration by the Petitionler, within 10 days from thedate hereof, that it has an adequate showing of interest in the broaderunit found appropriate